         Case 1:18-cv-05887-SDA Document 160 Filed 03/07/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 JOSE PAREJA individually and on behalf of                Index No. 18-cv-5887
 others similarly situated,
                                                          MOTION TO WITHDRAW AS
                                 Plaintiff,               COUNSEL

                 -against-

 184 Food Corp, et al.

                                 Defendants.


       Colin Mulholland, Esq., the undersigned counsel, respectfully moves to withdraw as
counsel for Plaintiff in the above-captioned matter, because he will be leaving the employ of
Michael Faillace & Associates, P.C. by March 8th, 2019.

       Michael Faillace, Esq. and his attorneys at Michael Faillace & Associates, P.C. will
continue to represent the Plaintiff in this matter, and, thus, no party will be prejudiced if this
Motion is granted.

      WHEREFORE, undersigned counsel respectfully requests that this Court permit Colin
Mulholland, Esq. to withdraw as counsel for the Plaintiff in this matter.


Dated: New York, New York                      Respectfully submitted,
       March 6th, 2019

                                               /s/ Colin Mulholland, Esq.
                                               Colin Mulholland, Esq.
                                               Michael Faillace & Associates, P.C.
                                               60 East 42nd Street, Suite 4510
                                               New York, New York 10165
                                               Attorneys for Plaintiffs
